AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

 

 

for the
District of Nevada
United States of America )
Vv. ) Case No. 2:19-mj-446-GWF
DYMOND GOODS Charging District: Eastern District of Missouri
Defendant ) Charging District’s Case No, 4:19CR411-RLW/JMB

AMENDED ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so, Otherwise, the time and place to appear in that court are:

‘Place: Thomas F. Eagleton — U.S. Courthouse Courtroom No.: 15" Floor
111 South Tenth Street, St. Louis, MO 63102-1116 [--————---—- -
| Honorable John Bodenhausen, U.S. Magistrate Judge Date and Time: July 18, 2019 at 1:30p.m.

 

 

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

 

 

 

Date: June 11, 2019 SS
Lf’ A Judeg's signaturs
___ GEORGE FOLEY, JR., United States Magistrate Judge
Printed name and title
om FILED RECEIVED
wemecom ENTERED ___ SERVED ON
COUNSEL/PARTIES OF RECORD

 

JUN 11 208

 

 

 

CLERK US DISTRICT "io
DISTRICT; Weve

2 SS Reiter DEPUTY |

 

SNC FRA rer emer ee lamer

 
